DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3,5,7-9,11,13,15-17,19,22,33,35 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ishikawa et al. (JP 07227167 A). Note, a machine translation has been attached for JP 07227167 A, thus, will be referenced to herein.
 	For claim 1, Ishikawa et al. disclose a system for reducing aggression within a rodent population (para. 0010 of the translation), the system comprising: 
a cage (1) configured to house two or more rodents, the cage including a floor and walls extending substantially perpendicular from the floor (see figures, self-explanatory); 
a common milieu area (area or open space where ref. 7 occupies and/or area in the back where ref. 8 occupies) within the cage, the common milieu area sized to permit the two or more small animals to freely ambulate within the common milieu area (functional recitation to which the common milieu area of Ishikawa can perform the intended function; also, since no specific size dimension of the small animal is being claimed or stated, the common milieu area of Ishikawa can permit small animals, depending on the size of the small animals); 
two segregated individual nesting areas (fig. 2, areas in the back end where ref. 8 is located, starting from where refs. 3,4 separate the cage) within the cage; and 
a removable dividing wall (2 or 3) positioned within the cage substantially perpendicular to the floor and separating the two segregated individual nesting areas from each other, the removeable dividing wall formed as a single piece that is held in place (either one of ref. 2 or ref. 3 is made of a single piece and is held in place when the user inserted in the cage), 
wherein the two segregated individual nesting areas each have access to the common milieu area within the cage such that a first rodent from the rodent population can pass from the common milieu area into either of the two segregated individual nesting areas (functional recitation to which the common milieu area of Ho can perform the intended function of the animals moving back and forth from one area to another area as desired; also, as stated depending on the size of the first and second rodents, the rodents can access the common milieu area within the cage), 
wherein the dividing wall is formed of a material that allows the dividing wall to be depleted by the two or more rodents in a span of two weeks (plastic is employed which is the same material as listed for the dividing wall of applicant on para. 0007, 0015, 0056, 0081, thus, the plastic in Ishikawa would be depleted if the rodents gnaw or chew or scratch the wall; also, the limitation is functional recitation to which the wall of Ishikawa can perform the intended function of “to be depleted” by the rodents, noting that the definition of “depleted” means use up, thus, the rodent attempting to bite or scratch the wall causes the wall to be used up; also, for “in a span of two weeks”, the limitation is a non-structural entity that depends on the rodent’s choice or mood, thus, it can or cannot happened that the rodent gnaws or scratches the dividing wall of Ishikawa within two weeks).
	For claim 2, Ishikawa et al. disclose the system of claim 1, and further disclose wherein the cage is transparent (para. 0010 of translation).  
	For claim 3, Ishikawa et al. disclose the system of claim 1, and further disclose wherein the dividing wall is transparent or translucent (para. 0010 of translation).  
	For claim 7, Ishikawa et al. disclose the system of claim 1, and further disclose wherein the floor comprises a substantially flat surface (see figures, self-explanatory).  
	For claim 8, Ishikawa et al. disclose the system of claim 1, and further disclose wherein the floor is substantially rectangular (see figures, self-explanatory).  
	For claim 9, Ishikawa et al. disclose the system of claim 1, and further disclose wherein the walls extended substantially perpendicular upward from the floor (see figures, self-explanatory). 
	For claim 11, Ishikawa et al. disclose the system of claim 1, and further disclose wherein the dividing wall has a hole (11) between the two segregated individual nesting areas.  
	For claim 13, Ishikawa et al. disclose the system of claim 1, and further disclose wherein the removable dividing wall is formed in a substantially rectangular plate shape (see figures, self-explanatory; also, para. 0010 of the translation states that the dividing wall is a plate).  
	For claim 15, Ishikawa et al. disclose the system of claim 1, and further disclose wherein both the cage and the dividing walls are formed of plastic (para. 0010 of the translation).  
	For claim 16, Ishikawa et al. disclose the system of claim 1, and further disclose wherein an edge of the removable dividing wall contacts one of the walls in a substantially perpendicular fashion (see figures, self-explanatory; for example, fig. 2, the edge that touches the back wall near where ref. 2 is pointing at).  
	For claim 17, Ishikawa et al. disclose the system of claim 1, and further disclose wherein an edge of the removable dividing wall is positioned substantially perpendicular to, but does not contact, one of the walls (see figures, self-explanatory; for example, figs. 1-2, the edge where ref. 7 connects to in the front where ref. 2 is pointing at in fig. 1, or the edge where the notch is located to the left of ref. 10).  
	For claim 19, Ishikawa et al. disclose the system of claim 1, and further disclose wherein the removable dividing wall is held in place by a lid (the lid 18 does help to hold the dividing wall down).  
	For claim 22, Ishikawa et al. disclose the system of claim 1, and further disclose wherein the two segregated individual nesting areas are connected by the common milieu area within the cage (the common area can be where ref. 7 is located and/or the open notched area where ref. 8 is located; also, the front area where ref. 7 is inserted can be accessible by the animals from either side of the dividing wall either by going through opening 11 or if the animal is small enough, it can crawl in the area of ref. 7 or in the notched area in the back near ref. 8).  
	For claims 33 & 35, the limitation has been explained in the above, thus, please see above.	
Claims 1,2,5,7-9,11,13,17,19,22,33,35 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ho (US 20100282179 A1).
 	For claim 1, Ho discloses a system for reducing aggression within a rodent population (functional recitation to which the system of Ho can performed the intended function of holding a rodent in divided areas to reduce aggression), the system comprising: 
a cage (9) configured to house two or more rodents, the cage including a floor and walls extending substantially perpendicular from the floor (see figures, self-explanatory); 
a common milieu area within the cage (fig. 4, the empty space or area in front of ref. 8), the common milieu area sized to permit the two or more rodents to freely ambulate within the common milieu area (functional recitation to which the common milieu area of Ishikawa can perform the intended function; also, depending on what is considered “small animals”); 
two segregated individual nesting areas (left and right sides of the divider 8) within the cage; and 
a removable dividing wall (8) positioned within the cage substantially perpendicular to the floor and separating the two segregated individual nesting areas from each other, the removeable dividing wall formed as a single piece that is held
in place (ref. 8 is made of a single piece and is held in place when the user inserted in the cage), 
wherein the floor within the common milieu area is undivided (as shown in fig. 4, the common milieu area is not divided if the user wishes to move the wall 8), 
wherein the two segregated individual nesting areas each have access to the common milieu area within the cage such that a first rodent from the rodent population can pass from the common milieu area into either of the two segregated individual nesting areas (functional recitation to which the common milieu area of Ho can perform the intended function of the rodents moving back and forth from one area to another area as desired), 
wherein the dividing wall is formed of a material that allows the dividing wall to be depleted by the two or more rodents in a span of two weeks (Ho did not specified the material being used for the dividing wall, however, whatever choice of material is being selected, the rodent can gnaw or scratch the material, and based on the definition of “depleted” which means use up, the material would be depleted or used; also, the limitation is functional recitation to which the wall of Ho can perform the intended function of being used or depleted by the rodents; also, for “in a span of two weeks”, the limitation is a non-structural entity that depends on the rodent’s choice or mood, thus, it can or cannot happened that the rodent gnaws or scratches the dividing wall of Ho within two weeks).
	For claim 2, Ho discloses the system of claim 1, and further discloses wherein the cage is transparent (para. 0021, rear panel 3 is transparent).  
	For claim 5, Ho discloses the system of claim 1, and further discloses a lid (5) affixed to a top of the walls of the cage.  
	For claim 7, Ho discloses the system of claim 1, and further discloses wherein the floor comprises a substantially flat surface (see figures, self-explanatory).  
	For claim 8, Ho discloses the system of claim 1, and further discloses wherein the floor is substantially rectangular (see figures, self-explanatory).  
	For claim 9, Ho discloses the system of claim 1, and further discloses wherein the walls extended substantially perpendicular upward from the floor (see figures, self-explanatory).  
	For claim 11, Ho discloses the system of claim 1, and further discloses wherein the dividing wall has a hole between the two segregated individual nesting areas (8’ is part of the dividing wall and it has holes, see fig. 6).  
	For claim 13, Ho discloses the system of claim 1, and further discloses wherein the removable dividing wall is formed in a substantially rectangular plate shape (see figures, self-explanatory).  
	For claim 17, Ho discloses the system of claim 1, and further discloses wherein an edge of the removable dividing wall is positioned substantially perpendicular to, but does not contact, one of the walls (the divider 8,8’ is placed on bottom panel 7 inside grooves 51 so the edge of the divider does not touch the walls).
 	For claim 19, Ho discloses the system of claim 1, and further discloses wherein the removable dividing wall is held in place by the lid (the divider 8,8’ is held in the grooves 51 of the lid 5).  
	For claim 22, Ho discloses the system of claim 1, and further discloses wherein the two segregated individual nesting areas are connected by the common milieu area within the cage (see fig. 4). 
	For claims 33 & 35, the limitation has been explained in the above, thus, please see above teaching of Ho. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 & 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (as above) in view of Goldberg et al. (US 7487744 B1).
 	For claims 4 & 34, Ishikawa et al. teach the system of claims 1 & 33, but are silent about wherein the dividing wall is opaque, and wherein the dividing wall is configured to provide line-of-sight evasion between a dominant rodent on a first side of the dividing wall and a subordinate rodent on a second side of the dividing wall.  
Goldberg et al. teach a system for animal comprising a dividing wall (1901) that is opaque, and wherein the dividing wall is configured to provide line-of-sight evasion between a dominant rodent on a first side of the dividing wall and a subordinate rodent on a second side of the dividing wall (functional recitation to which the opaque wall of Goldberg et al. can and does performed the intended function; also, the system of Goldberg et al. can perform the function of housing a rodent if the user wishes to use the system for rodents).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the dividing wall of Ishikawa et al. be opaque as taught by Goldberg et al., in order to allow privacy for the animal when resting or the like.  	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (as above) in view of Harte et al. (US 20120234256 A1).
 	For claim 6, Ishikawa et al. teach the system of claim 5, but are silent about wherein the lid is transparent.
Harte et al. teach a system for animal comprising a lid (153 or 155) that is transparent (para. 0039). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a transparent lid as taught by Harte et al. in place of the wire lid of Ishikawa et al. in order to provide a lid that can prevent potential animal gnawing on the wire grid and escaping, while at the same time allowing the user to view inside the system without disturbing the animals therein.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (as above) in view of Oshima et al. (US 20140245966 A1).
 	For claim 10, Ishikawa et al. teach the system of claim 1, but are silent about wherein the walls extend upward from the floor such that the perimeter of the top of the walls is larger than the perimeter of walls where they attach to the floor.  
	Oshima et al. teach a system for animal comprising walls (4) extend upward from a floor (bottom of the container) such that a perimeter of a top of the walls is larger than the perimeter of walls where they attach to the floor (see fig. 1, self-explanatory). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the cage of Ishikawa et al. to have the walls extend upward from the floor such that the perimeter of the top of the walls is larger than the perimeter of walls where they attach to the floor as taught by Oshima et al., in order to have the mouth of the cage larger to place other components such as water and food contains thereon, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).   
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (as above) in view of Deitrich et al. (US 20020069834 A1).
 	For claim 12, Ishikawa et al. teach the system of claim 1, but are silent about a common water and food area.  
	Deitrich et al. teach a system for animal comprising a cage that includes a common water and food area (the interior area that is occupied by the food/water basket as shown in figs. 10-11). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the water and food area of Ishikawa et al. in a common area as taught by Deitrich et al., in order to provide convenient for the animal in that both food and water in the same location. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (as above) in view of Tominaga (US 6684817 B1).
 	For claim 14, Ishikawa et al. teach the system of claim 1, but are silent about wherein the removable dividing wall is formed of cardboard or corrugated paper or corrugated cardboard.  
	Tominaga teaches a system for animal comprising a removable dividing wall (2) being formed of cardboard or corrugated paper or corrugated cardboard (see abstract). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to manufacture the dividing wall of Ishikawa et al. out of cardboard or corrugated paper or corrugated cardboard as taught by Tominaga, in order to reduce cost and weight because the cardboard material is inexpensive, light weight and excellent thermal insulation as taught by Tominaga, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice.  In re Leshin, 125 USPQ 416.
Claim 18 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Ishikawa et al. or, in the alternative, under 35 U.S.C. 103 as obvious over Dematteis (US 20110265731 A1).
 	For claim 18, Ishikawa et al. teach the system of claim 1, and further teach wherein the removable dividing wall is held in place by a feed hopper (20 or 22) because the dividing wall includes the shaft portion 9 which is fitted inside the hopper during use, thus, the dividing wall is held in place by the hopper. 
 However, if applicant disagrees with interpretation, then Dematteis teaches a system comprising a cage having a removable dividing wall (12) that is held in place by a feed hopper (26,27). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the removable dividing wall of Ishikawa et al. be held in place by a feed hopper as taught by Dematteis, in order to allow the user to place food in the feed hopper in the event the user does not wish to use the auto feeding device, and at the same time be supported on the feed hopper.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (as above) in view of Keating et al. (US 20120000428 A1).
 	For claim 20, Ishikawa et al. teach the system of claim 1, but are silent about wherein each of the two segregated individual nesting areas includes a square of compressed cotton.  
 	Keating et al. teach a system for animal comprising a rectangular compressed cotton bedding for nesting areas (para. 0008,0016,0022).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a rectangular compressed cotton bedding as taught by Keating et al. in the nesting areas of the system of Ishikawa et al. in order to provide “a soft nesting area for the animal and also keep the animal dry” (abstract of Keating).
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Ho (as above) in view of Matteson et al. (US 20110168104 A1).
 	For claim 36, Ho teaches the system as described in the above, but are silent about three segregated individual nesting areas within the cage; a first removable dividing wall positioned between a first nesting area of the three segregated individual nesting areas and a second individual nesting area of the three segregated individual nesting areas; and a second removable dividing wall positioned between the second individual nesting area of the three segregated individual nesting areas and a third individual nesting area of the three segregated individual nesting areas.
 	Matteson et al. teach a system for animal comprising a cage (202, the whole upper or lower enclosure is considered one cage) comprising a plurality of dividing walls 240a-e that separate the enclosure or cage into various individual nesting areas (see fig. 7), each of the dividing walls is formed as a single piece that is held in place. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of dividing walls as taught by Matteson et al. in the system of Ho, in order to provide a plurality of private nesting areas for multiple rodents so as to have each individual rodent per nesting area. 
	The combination of Ho as modified by Matteson et al. is silent about using three segregated individual nesting areas within the cage; hence, a first removable dividing wall positioned between a first nesting area of the three segregated individual nesting areas and a second individual nesting area of the three segregated individual nesting areas; and a second removable dividing wall positioned between the second individual nesting area of the three segregated individual nesting areas and a third individual nesting area of the three segregated individual nesting areas.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use three segregated individual nesting areas within the cage of Ho as modified by Matteson et al. so as to have a first removable dividing wall positioned between a first nesting area of the three segregated individual nesting areas and a second individual nesting area of the three segregated individual nesting areas; and a second removable dividing wall positioned between the second individual nesting area of the three segregated individual nesting areas and a third individual nesting area of the three segregated individual nesting areas, depending on the number of animals housed in the cage and the user’s preference to have those animals with their own individual nesting areas or not. 
Claims 3 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (as above) in view of Ishikawa et al. (as above). 
 	For claim 3, Ho teaches the system of claim 1, but is silent about disclose wherein the dividing wall is transparent or translucent. As stated in the above, Ishikawa et al. teach a system comprising a dividing wall (2) that is transparent or translucent (para. 0010 of translation).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the dividing wall of Ho be transparent or translucent as taught by Ishikawa et al. in order to allow the animals to see each other but yet separated. 
	For claim 15, Ho teaches the system of claim 1, but is silent about wherein both the cage and the dividing walls are formed of plastic (para. 0010 of the translation). As stated in the above, Ishikawa et al. teach a system wherein both the cage and the dividing walls are formed of plastic (para. 0010 of the translation).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have both the cage and the dividing walls of Ho be formed of plastic as taught by Ishikawa et al., due to plastic being a known material for light weight and durability, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice.  In re Leshin, 125 USPQ 416.
Claims 4 & 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (as above) in view of Goldberg et al. (as above).
 	For claims 4 & 34, Ho teaches the system of claims 1 & 33, but is silent about wherein the dividing wall is opaque, and wherein the dividing wall is configured to provide line-of-sight evasion between a dominant small animal on a first side of the dividing wall and a subordinate small animal on a second side of the dividing wall.  
	Goldberg et al. teach a system for animal comprising a dividing wall (1901) that is opaque, and wherein the dividing wall is configured to provide line-of-sight evasion between a dominant small animal on a first side of the dividing wall and a subordinate small animal on a second side of the dividing wall (functional recitation to which the opaque wall of Goldberg et al. can and does performed the intended function).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the dividing wall of Ho be opaque as taught by Goldberg et al., in order to allow privacy for the animal when resting or the like. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ho (as above) in view of Harte et al. (as above).
 	For claim 6, Ho teaches the system of claim 5, but is silent about wherein the lid is transparent.
Harte et al. teach a system for animal comprising a lid (153 or 155) that is transparent (para. 0039). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the lid of Ho be made transparent as taught by Harte et al., in order to allow the user to view inside the system without disturbing the animals therein.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ho (as above) in view of Oshima et al. (as above).
 	For claim 10, Ho teaches the system of claim 1, but is silent about wherein the walls extend upward from the floor such that the perimeter of the top of the walls is larger than the perimeter of walls where they attach to the floor.  
	Oshima et al. teach a system for animal comprising walls (4) extend upward from a floor (bottom of the container) such that a perimeter of a top of the walls is larger than the perimeter of walls where they attach to the floor (see fig. 1, self-explanatory). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the cage of Ho to have the walls extend upward from the floor such that the perimeter of the top of the walls is larger than the perimeter of walls where they attach to the floor as taught by Oshima et al., in order to have the mouth of the cage larger to place other components such as water and food contains thereon, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).   
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ho (as above) in view of Tominaga (as above).
 	For claim 14, Ho teaches the system of claim 1, but is silent about wherein the removable dividing wall is formed of cardboard or corrugated paper or corrugated cardboard.  
	Tominaga teaches a system for animal comprising a removable dividing wall (2) being formed of cardboard or corrugated paper or corrugated cardboard (see abstract). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to manufacture the dividing wall of Ho out of cardboard or corrugated paper or corrugated cardboard as taught by Tominaga, in order to reduce cost and weight because the cardboard material is inexpensive, light weight and excellent thermal insulation as taught by Tominaga, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice.  In re Leshin, 125 USPQ 416.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ho (as above) in view of Keating et al. (as above).
 	For claim 20, Ho teaches the system of claim 1, but is silent about wherein each of the two segregated individual nesting areas includes a square of compressed cotton.  
 	Keating et al. teach a system for animal comprising a rectangular compressed cotton bedding for nesting areas (para. 0008,0016,0022).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a rectangular compressed cotton bedding as taught by Keating et al. in the nesting areas of the system of Ho in order to provide “a soft nesting area for the animal and also keep the animal dry” (abstract of Keating).
Response to Arguments
Applicant's arguments filed 2/17/2022 have been fully considered but they are not persuasive. Applicant argued the following:
In addition, Applicant respectfully submits that Ishikawa fails to teach or suggest at least the feature "wherein the dividing wall is formed of a material that allows the dividing wall to be depleted by the two or more rodents in a span of two weeks" of amended Claim 1. Applicant respectfully submits that the other cited references fail to make up for the deficiencies of Ishikawa. Therefore, the combination of the cited references cannot disclose, teach, or suggest all of the features of each of independent Claims 1, 33, and 36. Thus, not all claim elements were known in the cited references. 
	
As stated in the above, Ishikawa uses plastic for the dividing wall which is the same material as listed for the dividing wall of applicant on para. 0007, 0015, 0056, 0081; thus, the plastic in Ishikawa would be depleted if the rodents gnaw or chew or scratch the wall. 
In addition, the limitation is functional recitation to which the wall of Ishikawa can perform the intended function of “to be depleted” by the rodents, noting that the definition of “depleted” means use up. Thus, the rodent attempting to bite or scratch the wall causes the wall to be used up. 
Furthermore, for “in a span of two weeks”, the limitation is a non-structural entity that depends on the rodent’s choice or mood, thus, it can or cannot happened that the rodent gnaws or scratches the dividing wall of Ishikawa within two weeks.
Furthermore, the Examiner did not identify a reason, at least with respect to the above-identified feature, that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed invention does.

The examiner did not combine the elements as argued by applicant because Ishikawa and Ho either taught the elements and/or it is implied in the references. For example, applicant claimed the dividing wall being formed of a material that allows the wall to be depleted by the rodents within two weeks. Applicant listed plastic as one of the materials that does this function of allowing the rodents to deplete within two weeks. Ishikawa teaches plastic material for his dividing wall, thus, even though Ishikawa does not state what applicant stated for the material being depleted within two weeks, it is implied in Ishikawa that the plastic material, which is the same as applicant, would allow same function to occur. 
Another example is the limitation of “that allows the wall to be depleted by the rodents within two weeks”. Even though Ishikawa does not state word-for-word, this limitation is a non-structural entity that depends on the rodent’s choice or mood, thus, it can or cannot happened that the rodent gnaws or scratches the dividing wall of Ishikawa within two weeks.
	Thus, the examiner has identified a reason or explanation on how Ishikawa and Ho teach the claimed limitations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643